                IN THE DISTRICT COURT OF THE UNITED STATES
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:01-CR-189-GCM

UNITED STATES OF AMERICA,                        )
                    Plaintiff,                   )   ORDER
                                                 )
              v.                                 )
                                                 )
CHAD ERIC SIMPSON,                               )
                              Defendant.         )




       THIS MATTER IS BEFORE THE COURT sua sponte.

       IT IS ORDERED that the November 19, 2019 hearing is CANCELLED and the Order

requiring transportation of defendant to the hearing is CANCELLED.

       The Clerk is directed to certify copies of this Order to the United States Attorney,

Defendant’s Counsel, the United States Marshal Service, and the United States Probation Office.

       IT IS SO ORDERED.

                                       Signed: October 31, 2019
